NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

JOHN PSOTA,                   :     CIV. NO. 19-16377 (RMB-KMW)
                              :
               Plaintiff      :
                              :
     v.                       :          OPINION
                              :
PUBLIC DEFENDER’S OFFICE,     :
et al.,                       :
                              :
               Defendants     :

BUMB, DISTRICT JUDGE

     Plaintiff John Psota, a pretrial detainee confined in the

Atlantic County Justice Facility, in Mays Landing, New Jersey,

brings this civil rights complaint under 42 U.S.C. § 1983. (Compl.,

ECF No. 1.) Plaintiff filed an application to proceed in forma

pauperis (“IFP”) (ECF No. 1-1), which establishes his eligibility

to proceed without prepayment of fees under 28 U.S.C. § 1915 and

will be granted.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. § 1915(e)(2)(B) and

§ 1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek
monetary relief against a defendant who is immune from such relief.

For the reasons discussed below, the Court will dismiss the

Complaint for failure to state a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,
                                   2
550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff alleges the defendants, his public defender and

prosecutor and their employers in Atlantic County, New Jersey,

violated his civil rights under 42 U.S.C. § 1983 by (1) detaining

him without evidence; (2) failing to release him pending trial;

(3) ineffective assistance by his public defender, Kevin Moses,

Esq, for seeking a plea bargain and failing to request a detention
                                 3
hearing; (4) malicious prosecution and violation of his speedy

trial rights by Assistant Prosecutor Daniel Buckley; and (5)

violation of his Speedy Trial rights by the New Jersey District

Court for failing to put in place Guidelines to protect his Speedy

Trial rights. (Compl., ECF No. 1, ¶4.) For relief, Plaintiff seeks

money damages (Id., ¶5.)

     B.   Claims Under 42 U.S.C. § 1983

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).



                                4
     “Criminal defense attorneys, including public defenders, do

not act “under color of state law” and are not liable under section

1983 when performing traditional functions as defense counsel.”

Nelson v. Dauphin Cty. Pub. Def., 381 F. App'x 127, 128 (3d Cir.

2010) (quoting Polk County v. Dodson, 454 U.S. 312, 325 (1981));

Newton v. City of Wilmington, 676 F. App’x 106, 108 (3d Cir. 2017).

Engaging in plea negotiations and seeking a client’s release from

detention are traditional functions of defense counsel entitled to

immunity. The Court will dismiss with prejudice the Sixth Amendment

claim brought under § 1983 against Kevin Moses, Esq.

     Plaintiff has also sued the Public Defender’s Office1 for not

releasing him “after seeing” there was no evidence to hold him.

(Compl., ECF No. 1 at 5.) The Public Defender’s Office does not

have custody over Plaintiff, a pretrial detainee, and cannot

release him. Assuming Petitioner’s theory of liability is that his

public defender failed to obtain his release, and the Public

Defender’s   Office   is   his   attorney’s   employer,   there   is   no

respondeat superior liability under 42 U.S.C. § 1983. Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)); Natale v.

Camden County Correctional Facility, 318 F.3d 575, 583 (3d Cir.

2003) (governmental entities cannot be “held responsible for the


1 Plaintiff has not identified the specific Public Defender’s
Office.
                                5
acts of its employees under a theory of respondent superior or

vicarious liability.”) The Court will dismiss the § 1983 claim

against the Public Defender’s Office without prejudice.

       “[A]lthough [a] municipality may not be held liable for a

constitutional tort under § 1983 on the theory of vicarious

liability, it can be held responsible as an entity when the injury

inflicted is permitted under its adopted policy or custom.” Beck

v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996) (citing

Monell v. Department of Social Services of City of New York, 436

U.S. 658, 694 (1978)). In the unlikely event that Plaintiff can

allege a Monell claim against a municipality under which the Public

Defender’s Office operates, he may file an amended complaint.

       C.     Prosecutorial Immunity

       Plaintiff seeks to hold Assistant Prosecutor David Buckley

and the Prosecutor’s Office2 liable for prosecuting him without any

evidence and violating his Speedy Trial rights. Prosecutors have

absolute immunity from § 1983 suits for activities intimately

associated with the judicial phase of the criminal process. Imbler

v. Pachtman, 424 U.S. 409, 430 (1976). The decision to prosecute

is    a     prosecutorial   activity   that   is   subject   to   absolute

prosecutorial immunity. Andros v. Gross, 294 F. App’x 731, 733-34




2   Plaintiff has not identified the specific Prosecutor’s Office.
                                  6
(3d   Cir.   2008)   (citing    Imbler,    424   U.S.   at   431)).    Absolute

prosecutorial immunity also applies to delays by the prosecutor in

bringing the case to trial. See Santos v. New Jersey, 393 F. App’x

893, 895 (3d Cir. 2010) (“even if [the plaintiff] could show that

the alleged delays in his case were based on administrative rather

than judicial considerations of the prosecutor, the doctrine of

absolute     immunity   would   apply.”)     Furthermore,     a   prosecutor’s

office, as an employer, is not vicariously liable under § 1983 for

the acts of its employees. See Berg v. County of Allegheny, 219

F.3d 261, 275 (3d Cir. 2000) (“a county cannot be held liable for

the   unconstitutional     acts   of   its    employees      on   a   theory   of

respondeat superior.”) The § 1983 claim against David Buckley is

dismissed with prejudice based on immunity. The § 1983 claim

against the Prosecutor’s Office is dismissed without prejudice for

failure to state a claim.

      D.     The District of New Jersey

      Plaintiff has named the “New Jersey District Court” on Cooper

Street in Camden, New Jersey as a defendant based on an alleged

failure to put in place guidelines to protect Plaintiff’s speedy

trial rights. The District Court on Cooper Street in Camden, New

Jersey is a United States District Court, and therefore is not a

state actor subject to liability under § 1983.



                                       7
     Although there may be an implied cause of action where a

federal actor violates an individual’s federal constitutional

rights,3 Plaintiff is being prosecuted in a state court. Federal

courts do not have authority to create state court rules or

policies   concerning    a   defendant’s   speedy   trial   rights.   See

generally Younger v. Harris, 401 U.S. 37, 43-44 (1971) (discussing

“longstanding public policy against federal court interference

with state court proceedings” particularly criminal prosecutions).

Therefore, the Bivens claim against the New Jersey District Court

is dismissed with prejudice for failure to state a claim.

III. CONCLUSION

     For the reasons stated above, the Court grants Plaintiff’s

IFP application and dismisses the Complaint based on immunity and

failure to state a claim.

An appropriate order follows.



DATE: December 3, 2019
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




3 Ziglar v. Abbasi, 137 S. Ct. 1843 (2017) (describing special
factors analysis required before implying a remedy for a
constitutional violation through a damages suit against a federal
actor.)
                                8
